Mr. Justice Yantis delivered the opinion of the court: Burrell M. Hulhert, a member of the Howitzer Co. 130th Inf. I. N. G. was in the military bus-fire accident that occurred near Pana, Illinois on July 26, 1933. Claimant is a brother of Private Wilburn Hulbert who died as a result of burns received in this same accident. (C. of C. No. 2421.) Claimant received a cut and a burn to his hands; and his face and hair were burned to some extent in getting out of the bus window to escape the flames. He was an employee at the Mt. Vernon Foundry on the basis of $25.00 per week. A Military Medical Board made a physical examination on August 8,1934 and found that there was no evidence of scars or disability in this case. There is no evidence that claimant lost any time or wages by reason of disabilities suffered in the fire except approximately a week between the time of the bus-fire and the time he went to Camp Grant. Under the theory of allowance followed by the court in most cases of this character, an allowance of $12.50 would seem merited, under authority of the Military Code, and an award is therefore made in favor of claimant for the sum of Twelve and 50/100 Dollars ($12.50).